972 F.2d 353
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Elmer CARR, Appellant,v.Gerald HIGGINS, Appellee.
No. 91-3758.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 5, 1992.Filed:  August 13, 1992.

Before FAGG, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.

PER CURIAM

1
The court has considered the record of the case and the briefs of the parties.  We affirm on the basis of the opinion below.  See 8th Cir.  R. 47B.


2
Accordingly, we affirm.